Citation Nr: 9921311	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-15 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for an esophageal 
condition.

3. Whether the veteran has qualifying military service for 
nonservice-connected disability pension purposes.

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The appellant served honorably in the United States Army from 
July 1982 to July 1985.  Then he served in the United States 
Marine Corp from January 1986 to November 1989 and received an 
honorable discharge.  He then served in the United States Marine 
Corp from December 1989 to February 1995 and received a 
dishonorable discharge because of a general court martial.  In a 
November 1995 administrative decision, the RO held that his 
military service from January 1986 to November 1989 was honorable 
for VA purposes, but his service from December 1989 to February 
1995 was terminated by a dishonorable discharge due to a general 
court-martial and is therefore dishonorable for VA purposes and a 
bar to VA benefits including compensation and pension based on 
such period of service.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision in which a Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for sarcoidosis and an esophageal condition.  The 
notice of disagreement was submitted in January 1997.  The 
statement of the case was issued in February 1997.  A substantive 
appeal was received in March 1997.  This appeal also arises from 
a February 1997 decision in which the RO denied entitlement to a 
permanent and total rating for pension purposes.  The notice of 
disagreement was submitted in March 1997 and the statement of the 
case was issued in April 1997.  The substantive appeal was 
received in June 1997.  The veteran failed to appear for a 
hearing before a member of the Board in Washington, D.C. 
scheduled in August 1998.


FINDINGS OF FACT

1.  The appellant served honorably in the United States Army from 
July 1982 to July 1985.  Then he served in the United States 
Marine Corp from January 1986 to November 1989 and received an 
honorable discharge.  He then served in the United States Marine 
Corp from December 1989 to February 1995 and received a 
dishonorable discharge because of a general court martial. 

2.. In a November 1995 administrative decision, the RO held that 
his military service from January 1986 to November 1989 was 
honorable for VA purposes, but his service from December 1989 to 
February 1995 was terminated by a dishonorable discharge due to a 
general court-martial and is therefore dishonorable for VA 
purposes and a bar to VA benefits including compensation and 
pension based on such period of service.  The veteran was 
notified of the administrative  decision and of his appellate 
rights and he did not appeal.  That decision is final

3.  The veteran claims that his sarcoidosis started in 1991 and 
that his esophageal condition was due to an operation in March 
1995 after discharge.

4.  The veteran's claims for service connection for sarcoidosis 
and an esophageal condition are not accompanied by any competent 
medical evidence to support a claim that these problems began or 
are related to his honorable periods of service.

5.  The veteran's claims for service connection for sarcoidosis 
and an esophageal condition are not plausible.

6.  The veteran did not have honorable active duty during a 
period of wartime.


CONCLUSIONS OF LAW

1.  The appellant's claims for entitlement to service connection 
for sarcoidosis and an esophageal condition are not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The veteran does meet the basic eligibility requirements for 
nonservice-connected pension benefits. 38 U.S.C.A. §§ 101(2), 
1502, 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.12 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for 
sarcoidosis and an esophageal condition.

The threshold question to be answered in this case is whether the 
appellant has presented evidence of well grounded claims; that 
is, ones which are plausible.  If he has not presented well-
grounded claims, his appeal must fail, and there is no duty to 
assist him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, the Board finds that his claims are not well grounded.

The appellant served honorably in the United States Army from 
July 1982 to July 1985.  Then he served in the United States 
Marine Corp from January 1986 to November 1989 and received an 
honorable discharge.  He then served in the United States Marine 
Corp from December 1989 to February 1995 and received a 
dishonorable discharge because of a general court martial.  In a 
November 1995 administrative decision, the RO held that his 
military service from January 1986 to November 1989 was honorable 
for VA purposes, but his service from December 1989 to February 
1995 was terminated by a dishonorable discharge due to a general 
court-martial and is therefore dishonorable for VA purposes and a 
bar to VA benefits including compensation and pension based on 
such period of service.  The veteran was notified of the 
administrative  decision and of his appellate rights and he did 
not appeal.  That decision is final.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by a period of active 
service from which the individual was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If sarcoidosis is 
manifest to a compensable degree within one year of discharge 
from a period of service from which the individual was discharged 
or released under conditions other than dishonorable it will be 
presumed that it was incurred in that period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307. 3.309 (1998).  Compensation benefits are not 
payable unless the period of service on which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 
3.12 (1998).  Benefits are not payable where a service member was 
discharged by reason of a general court martial.  38 C.F.R. 
§ 3.12 (c)(2) (1998). 

For a service connection claim based on periods of honorable 
service to be well grounded, there must be competent evidence of 
a current disability (a medical diagnosis); competent evidence 
showing incurrence or aggravation of a disease or injury in 
service (medical evidence or, in some circumstances, lay 
evidence); and a nexus between the in-service disease or injury 
and the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board emphasizes that the doctrine 
of reasonable doubt does not ease the veteran's initial burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's service from July 1982 to July 1985 and from 
January 1986 to November 1989 was honorable, so that disabilities 
incurred in or aggravated during these period may qualify for VA 
compensation benefits.  Any claimed disability incurred in or 
aggravated during the appellant's December 1989 to February 1995 
service, however, does not qualify for VA compensation benefits 
because he was discharged with a dishonorable discharge.

The service medical records from the periods of honorable active 
service from July 1982 to July 1985 and from January 1986 to 
November 1989 are completely negative for diagnoses of 
sarcoidosis or an esophageal condition.  The remaining service 
medical records show that the first diagnosis of sarcoidosis was 
in December 1991, which is during the veteran's dishonorable 
period of service and more than one year after his discharge in 
November 1989.  The records show that in March 1995, the 
underwent mediastinoscopy with biopsies.  The operative report 
noted that the biopsy caused injury to the esophagus, which was 
repaired.  There is no competent medical evidence linking any 
current sarcoidosis or esophageal condition to any injury or 
incident during the periods of honorable active service, as 
required under Caluza for a well grounded claim for service 
connection. 

Consequently, the veteran has not met the initial burden under 
38 U.S.C.A. § 5107(a).  Thus, the claims are well-grounded as 
they lack plausibility.


II. Whether the veteran has qualifying 
military service for nonservice-connected 
disability pension purposes.

Nonservice-connected disability pension may only be awarded to a 
veteran of a war who has qualifying service and is permanently 
and totally disabled. See 38 U.S.C.A. §§ 1502, 1521 (West 1991). 
A veteran meets the service requirement if he or she served in 
the "active military, naval, or air service" during the following 
time periods: (1) for 90 days or more during a period of war; (2) 
during a period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period of 
ninety consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety days or 
more in two or more separate periods of service during more than 
one period of war. 38 U.S.C.A. § 1521(a), (j) (West 1991); 38 
C.F.R. § 3.3(a)(3) (1998).

To make its intent clear, Congress has also provided a definition 
of "period of war." For VA pension benefit purposes, the term 
"period of war" means the Mexican border period, World War I, 
World War II, the Korean conflict, the Vietnam Era, the Persian 
Gulf War, and the period beginning on the date of any future 
declaration of war by the Congress and ending on the date 
prescribed by Presidential proclamation or concurrent resolution 
of the Congress. See 38 U.S.C.A. § 1501(4) (West 1991).  The 
Vietnam Era ended on May 7, 1975.  The Persian Gulf War has been 
determined to comprise the period beginning on August 2, 1990, 
through the date to be prescribed by Presidential proclamation or 
law.  38 C.F.R. § 3.2 (1998).

38 C.F.R. § 3.12 (a) provides that nonservice-connected 
disability pension is not payable unless the period of service on 
which the claim is based was terminated by discharge or release 
under conditions other than dishonorable.  

The periods of honorable active service from July 1982 to July 
1985 and from January 1986 to November 1989 were not during a 
period of war.  See 38 U.S.C.A. § 1501(4) (West 1991); 38 C.F.R. 
§ 3.2 (1998).  Nonservice connected pension benefits are not 
payable on the basis of the period of service from December 1989 
to February 1995 because that period of service was terminated by 
a dishonorable discharge.  38 C.F.R. § 3.12(a).  As such, the 
veteran does not meet the criteria of eligibility for nonservice-
connected pension benefits.  In a case such as this, where the 
law and not the evidence is dispositive of the issue before the 
Board, the claim should be denied because of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the Board must deny the 
veteran's claim of basic eligibility for nonservice-connected 
pension benefits.


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

